NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 24, 2020*
                               Decided February 26, 2020

                                          Before

                         DIANE P. WOOD, Chief Judge

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 19-1259

STEVEN M. STATHAS, JR.,                          Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

       v.                                        No. 18-CV-1456

JUDY SMITH, et al.,                              William E. Duffin,
     Defendants-Appellees.                       Magistrate Judge.

                                        ORDER

       Steven Stathas, a Wisconsin inmate, said he could not afford the photocopying
costs for the brief he needed to file to appeal the revocation of his supervised release.
Fearing that the state appellate court would dismiss his case for noncompliance with
procedural rules, he sued prison and state officials under 42 U.S.C. § 1983 for denying




       * The defendants were not served with process and are not participating on
appeal. We have agreed to decide this case without oral argument because the brief and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1259                                                                           Page 2

him access to the courts. A magistrate judge screened the complaint under 28 U.S.C.
§ 1915A(a) and dismissed it for failure to state a claim.† We affirm.

       After his extended supervision was revoked in 2017, Stathas unsuccessfully
petitioned the state trial court for release, and then appealed. Wisconsin’s appellate
court rules required him to file five copies of his brief with the court. See WIS. R. APP. P.
809.81. Stathas alleged that he did not have money to make copies, so he sought a loan
from the prison, in accordance with a state policy that provides annual loans up to $200
to inmates for paper, photocopy work, or postage. See WIS. ADMIN. CODE DOC 309.51.
He received $50. The prison’s warden denied his demand for additional funds, and the
appellate court rejected his request to proceed by filing only one copy of his brief.

       Now worried that the state appellate court would dismiss his case, Stathas
brought this denial-of-access-to-the-courts suit against the prison’s warden, inmate-
complaint examiner, and the state governor, among others. He alleged that the
defendants unlawfully denied him a loan and left him without the financial means to
afford postage and make copies of his brief, thereby subjecting his case to the risk of
dismissal for noncompliance with filing rules.

       A magistrate judge screened and dismissed successive versions of Stathas’s
complaint, explaining that Stathas had not alleged that he suffered any injury. As for
Stathas’s allegation that the denial of a loan “could” result in his case’s dismissal, the
judge said that fear of future injury was an insufficient basis upon which to state a
denial-of-access claim. Finally, the judge determined that even if the defendants had
violated state regulations relating to prison loans, that alone did not amount to a
constitutional violation.

       On appeal, Stathas contends that he pleaded an adequate injury when he alleged
being injured the moment the defendants denied him additional funds to pay for his
legal expenses. But pleading a denial-of-access claim, as the magistrate judge properly
noted, requires a prisoner to allege that the defendants deprived him of access to the
courts and that he lost a potentially meritorious claim as a result. See Lewis v. Casey,
518 U.S. 343, 350 (1996); Devbrow v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013). Stathas

       †Stathas consented to magistrate judge jurisdiction, and the state has permissibly
given limited consent to magistrate jurisdiction at screening in the Eastern District of
Wisconsin through a Memorandum of Understanding. See Brown v. Peters, 940 F.3d 932,
935 (7th Cir. 2019).
No. 19-1259                                                                          Page 3

alleged only the possibility that the Wisconsin Court of Appeals might in the future
dismiss his case, not that he already had lost his case. And his brief makes clear that he
ultimately did not lose his claim: The Wisconsin appellate court eventually remanded to
the trial court to reconsider his case as a petition for a writ of habeas corpus. He thus
was not denied access or injured by any lack of access to the courts.

        To the extent Stathas sought to sue the defendants for their alleged violation of
WIS. ADMIN. CODE DOC 309.51 (the provision allowing prisons to loan up to $200 to
inmates for paper, photocopy work, or postage), such violations alone do not infringe
the Constitution. A violation of state law does not by itself violate due process.
See Swarthout v. Cooke, 562 U.S. 216, 221–22 (2011); Tucker v. City of Chicago, 907 F.3d 487,
494–95 (7th Cir. 2018). Stathas failed not only to plead a constitutional violation for
denial of access to the courts, but also to explain how the defendants’ alleged violation
of a state policy gave rise to a constitutional claim.

       We have considered Stathas’s remaining arguments, and none has merit.

                                                                                AFFIRMED